COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mark Trimble, Interested Party and Assignee for I.B. Henderson and
                          Mildred Henderson v. Financial Freedom Senior Funding Corporation

Appellate case number:    01-15-00851-CV

Trial court case number: 14-CV-0609

Trial court:              56th District Court of Galveston County

        This case involves an appeal from a trial court order signed on October 2, 2015.
Appellant, Mark Trimble, Interested party and Assignee for I.B. Henderson and Mildred
Henderson, filed a notice of appeal on October 8, 2015. See TEX. R. APP. P. 25.1, 26.1. The
appellate record was due in this Court on December 1, 2015. The clerk’s record was filed on
November 30, 2015. On November 17, 2015, the court reporter notified the Clerk of this Court
that there is no reporter’s record.

        Further, on December 17, 2015, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the record in this appeal had informed the Court that appellant
had not requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he provided
written evidence that he had paid, or made arrangements to pay, for the reporter’s record, or
provided proof that he is entitled to proceed without payment of costs by January 19, 2016, the
Court might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c).
Appellant has not adequately responded. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: February 4, 2016